Citation Nr: 0824602	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-03 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
residuals of a deviated nasal septum (other than sinusitis).

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

Service connection for PTSD was originally denied in a rating 
decision dated March 2004, on the basis that there was no 
competent diagnosis of PTSD; however, service connection was 
granted for a "mood disorder."  A 10 percent disability 
evaluation for mood disorder was assigned, from which the 
veteran noted a timely appeal.

By rating decision dated October 2005, service connection for 
PTSD, with a mood disorder was granted, and a 70 percent 
rating was assigned, effective August 15, 2003.  Thus, the 
present appeal concerns entitlement to an increased initial 
evaluation for PTSD, with a mood disorder (that will be 
referred to as PTSD).

Service connection for chronic sinusitis was granted by 
rating decision dated October 2003 and a 50 percent rating 
from May 20, 2003, was assigned.  There was no timely appeal 
filed; thus, the present appeal concerns only the residuals 
of the deviated nasal septum and subsequent septoplasty, 
which has been assigned a long standing noncompensable 
evaluation.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on April 23, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The residuals of a deviated nasal septum are not 
manifested by obstruction of 50 percent of the nasal passage 
on both sides, or complete obstruction on one side.

2.  PTSD is manifested by total occupational and social 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
deviated nasal septum are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic 
Code (DC) 6502 (2007).

2.  The criteria for an initial rating of 100 percent for 
PTSD are met.  38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2003 and November 2003, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claims. 

The veteran's claim for an increased rating for PTSD arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  The Courts have held that 
once service connection is granted the claim is 
substantiated.  Additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
concludes, the appeal may be adjudicated without a remand for 
further notification.   

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, such as that presented 
for the veteran's residuals of a deviated nasal septum, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; for example,  competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation.  The veteran has indicated his 
belief that his residuals of a deviated nasal septum resulted 
in his inability to maintain his employment as a corrections 
officer, and that the disorder caused psychological trauma 
that has affected his ability to cope with the stresses of 
daily life.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in the veteran's claim for an increased rating 
for residuals of a deviated nasal septum, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Because the veteran's claim for an increased rating for PTSD 
ensues from his disagreement with the evaluation assigned in 
connection with the original grant of service connection, 
however, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered in that matter.  Fenderson v. 
West, 12 Vet. App. 119 (1999).



Increased Rating for Residuals of a Deviated Nasal Septum

The veteran's service medical records indicate that he 
underwent surgery to correct a deviated nasal septum while in 
active service.  Service connection for residuals of that 
surgery was granted by rating decision dated February 1979, 
and a noncompensable rating was assigned under Diagnostic 
Code (DC) 6502.  Under that DC, a compensable (10 percent) 
rating for residuals of traumatic deviation of the nasal 
septum requires an obstruction of 50 percent of the nasal 
passage on both sides, or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502.

In April 2003, a letter from Dr. C.J.K. was submitted, 
discussing the veteran's ongoing treatment for sinus 
disorders.  There was no mention of obstruction of the nasal 
passages due to a deviated septum.  A July 2003 letter from 
Dr. M.W.T. also made no mention of any current residuals, 
other than chronic sinusitis, from the veteran's in-service 
septoplasty.  

The veteran received a VA examination in August 2003.  His 
in-service trauma and subsequent septoplasty were discussed.  
On physical examination, no significant nasal obstruction was 
seen.  The impression was status post repair of nasal 
fracture with septal deviation.  

The veteran was examined by a private physician, Dr. L., in 
June 2004.  There was no deviated septum noted, and the nasal 
cavity was said to be "clear."   

Applying the pertinent criteria to the facts summarized 
above, a compensable (i.e., 10 percent rating) under DC 6502 
requires an obstruction of 50 percent of the nasal passage on 
both sides or complete obstruction on one side.  Clearly, the 
August 2003 VA examination findings and the findings of the 
veteran's private physicians do not reflect such disability, 
nor are there any other findings from this examination or 
other medical reports which would warrant compensation under 
any other potentially applicable diagnostic code.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a deviated nasal 
septum presents an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  No evidence has been submitted that supports a 
finding that the residuals of the veteran's deviated nasal 
septum resulted in an inability to maintain employment.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his  representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher evaluation for service connected residuals of 
a deviated nasal septum.  Thus, the preponderance of the 
evidence is against the veteran's increased rating claim.  
Gilbert v. Derwinski, 1  Vet. App. 49, 54-56 (1990). 

Increased Initial Evaluation for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

In an October 2005 rating decision, service connection for 
PTSD was granted and a 70 percent evaluation was assigned, 
effective August 15, 2003.  Therefore, the issue in this case 
is whether the veteran is entitled to an initial evaluation 
in excess of 70 percent.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran received an initial VA evaluation for PTSD in 
October 2003.  On mental status examination, the veteran 
exhibited flat affect.  His answers to questions were termed 
"rambling and overinclusive."  There were no impairments of 
thought process.  Grooming and hygiene were appropriate.  An 
adequate ability to accomplish activities of daily living was 
reported.  The veteran indicated that he had nightmares and 
intrusive thoughts, but generally denied avoidance of 
activities, places or people that reminded him of his 
stressors.  He was easily irritated.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

On VA examination in October 2003, the veteran indicated that 
he had had periods of depression and had had fleeting 
thoughts of suicide with no intent or plan.  He had a good 
relationship with his wife and children.  There was no 
hypervigilance, increased startle response, or irritability 
reported.  The veteran specifically denied flashbacks and 
nightmares.  

On mental status examination, hygiene and grooming were good 
and speech was spontaneous.  There were periods of crying and 
moments of depression.  There were no hallucinations.  
Intelligence was normal and judgment was adequate.  The 
examiner noted that the veteran did not exhibit avoidance 
symptoms; rather, he seemed to be very involved in "re-
experiencing" the trauma.  There was no sense of 
foreshortened future, and the veteran was noted to enjoy 
life.  Obsessional speech was noted in that the veteran often 
got "carried away in his attempts to be very precise."  

Clinical notes from Dr. J.T.O. dated February 2004 detailed 
the veteran's symptoms as nightmares, anxiety attacks, 
insomnia, hyperstartle response, and depression.  In March 
2004, anxiety and panic attacks were said to have increased.  

The veteran was evaluated by Dr. J.T.S., another private 
physician, in March 2004.  At that time, he reported 
nightmares and flashbacks.  He was "nearly obsessed" with 
his in-service stressors and the disability compensation 
process.  On mental status examination, the veteran was alert 
and oriented.  There was "obvious preoccupation" with his 
in-service stressors and a flat affect.  The veteran was 
noted to elaborate extensively on his situation.  Insight was 
limited and judgment poor.  Speech was "halting."  There 
were reports of hypervigilance, poor concentration and sleep 
impairment.  In the physician's opinion, the veteran was 
unemployable due to his mental disorder.  A GAF of 25 was 
assigned.  

In February 2005, Dr. J.T.S. noted that the veteran had many 
of the same symptoms as he had had in March 2004; however, on 
this occasion, it was noted that the veteran was now 
exhibiting avoidance symptoms.  

February 2005 clinical notes from Dr. J.T.O. indicated 
symptoms such as anxiety, panic attacks, flashbacks, 
nightmares, sleep disturbance, headaches and depression.  It 
was noted that the veteran had had a previous failed marriage 
and that his "inability to cope with stress" had caused him 
to retire early.  

In March 2005, the veteran was hospitalized after an overdose 
of medication.  His treatment providers were unable to 
determine whether this was a suicide attempt or accident, 
although the tenor of their notes seems to indicate a belief 
that the overdose was an accident.  A GAF of 40 was assigned 
on discharge.  

VA clinical notes dated from March 2005 to May 2005 indicate 
that the veteran's symptoms were largely unchanged, although 
it was noted that his relationship with his wife had 
deteriorated.   A GAF of 40 was assigned in April 2005.  

In March 2008, a VA clinical note indicated that the veteran 
had chronic sleep impairment.  His affect was flat and he was 
irritable.  Speech was clear in tone and speed but "somewhat 
slurred."  There was adequate concentration.  

During his April 2008 hearing, the veteran testified that he 
had flashbacks and nightmares.  He would leave his home to 
attend church and to go to the grocery store and doctor's 
appointments.  He was not active in fraternal organizations.  
He continued to report chronic sleep impairment.  

On review of the evidence of record, the Board finds that the 
PTSD meets or nearly nearly approximates the criteria for a 
100 percent evaluation, in that it results in total 
occupational and social impairment.  The veteran's GAF scores 
during the appeal period were primarily 40, which indicate 
some impairment in reality testing or communication or a 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.)(DSM-IV).  
There was a question as to whether the veteran's March 2005 
medication overdose was deliberate.  The veteran's treatment 
providers have opined that the veteran's mental disorder 
prevents him from maintaining employment.  Resolving all 
doubt in the veteran's favor, a total schedular rating is 
warranted for PTSD.


ORDER

Entitlement to a compensable rating for residuals of a 
deviated nasal septum is denied.

Entitlement to an initial rating to 100 percent for PTSD is 
awarded, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


